Case 2:17-cv-04196-GEKP Document 114-17 Filed 09/27/19 Page 1of1

STATEMENT OF DENISE MITCHELL

I, Denise Mitchell, state the following:

1.

2.

I have personal knowledge of the facts recited below.
I testified at the trial of Willie Veasy for the murder of John Lewis.

I have never been pressured or forced by anyone working for the Philadelphia
Police Department to say anything false or misleading about the murder.

I testified truthfully at the jury trial for the murder.

I state under the penalty of perjury that the foregoing is true and correct. Executed on:

Date: | Z- } 1S ‘
énise Mitchell
